Citation Nr: 0720217	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-16 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to June 30, 2003 for 
the award of a 10 percent disability rating for residuals of 
a fracture to the third metatarsal of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1988 to 
May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.


FINDING OF FACT

A letter mailed to the veteran dated in April 1992 regarding 
reduction of the veteran's disability rating for his service-
connected disability and notifying him of his appellate 
rights was not mailed to the correct address of record and 
was returned as undeliverable; the presumption of regularity 
did not attach regarding the VA letter mailed in April 1992.  


CONCLUSION OF LAW

An effective date of July 1, 1992, is assigned for a 10 
percent evaluation of residuals of a fracture to the third 
metatarsal of the right foot. 38 U.S.C.A. § 5104, 5110, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.103, 3.105, 3.400 (2006). 
  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  In light of 
the favorable outcome of this appeal, all necessary notice 
and development were accomplished.  

VA law provides that the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2006).  An earlier effective 
date may be assigned when it is factually ascertainable that 
an increase in disability occurred and the claim for increase 
was received within one year from that date, but otherwise 
the date of receipt of the claim. 38 C.F.R. § 3.400(o)(2).  

The veteran seeks an effective date earlier than June 30, 
2003 for the award of a 10 percent disability rating for 
residuals of a fracture to the third metatarsal of the right 
foot.  Specifically, the veteran argues that an April 1992 
reduction from 10 percent to zero percent was not based on 
sustained improvement and that notice of the April 1992 final 
proposal was returned.  

With respect to the veteran's argument that notice of the 
final proposal was returned, in essence what the veteran 
contends is that the rating reduction proposal in 1992 was 
never effectuated; and, therefore, the effective date for a 
10 percent rating should be restored as of the date the 
disability rating was reduced. 

Generally, a rating decision does not become final until 
written notification of the decision is issued to the 
claimant. See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 
3.104(a), 19.25. See also Best v. Brown, 10 Vet. App. 322, 
325 (1997) (for a VA decision to become final and binding on 
a veteran, he or she must first receive written notification 
of the decision); see, as well, Tablazon v. Brown, 8 Vet. 
App. 359, 361 (1995), citing Hauck v. Brown, 6 Vet. App. 518 
(1994) (where an appellant never received notification of a 
decision denying his or her claim, then the usual one-year 
limit for timely appealing the decision does not begin to 
accrue; instead it is tolled.)  The veteran is essentially 
contending that the 1992 decision is  not final - rather 
still pending, because he never received the requisite notice 
of the decision.  

Regulations dated in 1992 specify that every claimant has the 
right to written notice of the decision made on his claim and 
that claimants are entitled to notice of any VA decision 
affecting the payment of benefits and the right, as well as 
the necessary procedures and time limits, to initiate an 
appeal of the decision.  See 38 C.F.R. § 3.103 (1992).  The 
term "notice" means written notice sent to a claimant or 
payee at his or her latest address of record. 38 C.F.R. § 
3.1(q).

Where a reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary will be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  If 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficial of 
the final rating action expires.  38 C.F.R. § 3.105 (1992).

In June 1990, VA received the veteran's VA Form 21-526, 
Veteran's Application for Compensation or Pension; the 
veteran's mailing address was noted to be P.O. Box [address redacted].    

An October 1990 rating decision granted service connection 
for malunion fracture of the right third metatarsal bone and 
assigned a 10 percent disability rating effective from May 
30, 1990.  A letter dated October 30, 1990 informed him of 
the October 1990 decision, his appellate rights, and that his 
award was subject to recoupment of $3374.40 severance pay 
that he received from the service department and that each 
month $76.00 would be withheld until the full amount had been 
recovered.  The letter was sent to P.O. Box [address redacted].  

In June 1991, a letter was sent to  P.O. Box [address redacted] 
advising the veteran of a VA examination 
appointment.  In September 1991, a letter was sent to  P.O. 
Box [address redacted] advising the veteran of a VA 
examination appointment.  The record indicates that the 
veteran failed to report for the VA examination in September 
1991.  

A letter dated in October 1991 proposing to discontinue the 
veteran's disability payments for failure to report to the VA 
examination was sent to Post Office Box [address redacted].  
The letter was returned by the Post Office indicating 
that forwarding time expired and listed RR 1 [address redacted].  
A notation on the returned 
envelope indicates that this letter was resent in November 
1991 to the address indicated by the Post Office on the 
returned envelope.

In December 1991, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, which included an address Rt 
1, [address redacted].  In December 1991, a 
letter was sent to Rt 1, [address redacted] 
advising the veteran of a VA examination appointment.  A VA 
examination was conducted on January 7, 1992.

In February 1992, the veteran was advised, by letter sent to 
Rt 1, [address redacted], that based on VA 
examination report of January 7, 1992, it was proposed that 
the disability rating for the veteran's right foot disability 
be reduced to zero percent.

In April 1992, the veteran was advised, by letter sent to 
Post Office Box [address redacted], that the 
disability rating for the veteran's right foot disability had 
been reduced to zero percent.  The letter also stated that 
when a combined evaluation was less than 10 percent 
disabling, compensation benefits were not payment.  The 
veteran was advised that his award would be terminated 
effective July 1, 1992.  The letter was returned by the Post 
Office.  A notation on the envelope states, "Resent to RR 1, 
[address redacted]."

In June 2003, the veteran submitted a VA Form 21-4138 
requesting that his service-connected right toe disability be 
reevaluated.  A September 2003 rating decision increased the 
disability rating for residuals of a fracture of the third 
metatarsal on the right foot from zero percent to 10 percent 
effective June 30, 2003, the date the claim for increased 
rating was received by VA.  The veteran appeals the September 
2003 rating decision with respect to the effective date 
assigned.  

The United State Court of Appeals for Veterans Claims (Court) 
has held that the presumption of regularity that attends the 
administrative functions of the Government is applicable and 
that ordinarily it would be presumed that a determination, 
unless rebutted by clear and convincing evidence to the 
contrary.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994).  
More precisely, in order to rebut this presumption, the 
veteran must establish both that the mailing was returned as 
undeliverable and that there were other possible and 
plausible addresses to contact him. See, e.g., Davis v. 
Principi, 17 Vet. App. 29 (2003); Woods v. Gober, 14 Vet. 
App. 214 (2000); and Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  The Court has declared, however, the VA's use of an 
incorrect address constitutes the clear evidence needed to 
rebut the presumption that it properly notified the veteran 
of the determination.  See Fluker v. Brown, 5 Vet. App. 296, 
298 (1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993); see 
also Crain v. Principi, 17 Vet. App. 182, 189 (2003) (holding 
that even an incorrect zip code on a VA mailing is clear 
evidence to rebut the presumption of regularity).  

The Board finds that the presumption of regularity has been 
rebutted with respect to the mailing of the April 1992 rating 
decision and letter notifying the veteran that his award 
would be terminated effective July 1, 1992.  The Board notes 
that in the May 2004 Statement of the Case (SOC), the 
Decision Review Officer stated that the April 1992 letter was 
returned to VA on April 30, 1992, that the Post Office 
provided an updated address of Rural Route 1, [address redacted], 
that the letter was sent to the 
new address and was not returned, and found that the decision 
which reduced the veteran's evaluation became final in April 
1993.  

The Board disagrees.  On December 1, 1991, the veteran's VA 
Form 21-4138 included the address Rt. 1, [address redacted].  
A VA Form 21-2507, Request for Physical 
Examination, completed on December 12, 1991, lists Rt. 1, [address redacted] as the veteran's address.  A 
VA letter to the veteran was also sent that day to the Rt. 1, 
[address redacted] address informing him that 
an examination was being scheduled.  The February 1992 
reduction proposal letter also was sent to the Rt. 1, [address redacted] address.    Therefore, the 
last known address then of record at the time of the April 
1992 rating decision was Rt. 1, [address redacted].  The Board also notes that there is no indication by 
the Post Office on the returned envelope received by VA on 
April 30, 1992 of an alternative address.

Thus, the Board finds that the RO failed to properly notify 
the veteran of that decision and of his appellate and 
procedural rights with respect to that decision.  Absent this 
requisite notice, an earlier effective date is warranted 
based on grave procedural error. See Tablazon v. Brown, 8 
Vet. App. 359, 361 (1995) (failure to provide a statement of 
the case after receiving a notice of disagreement); Hauck v. 
Brown, 6 Vet. App. 518, 519 (1994) (failure to provide 
notification of denial tolls period to file a notice of 
disagreement); Kuo v. Derwinski, 2 Vet. App. 662, 666 (1992) 
(failure to send statement of the case to accredited 
representative tolled 60 day period to respond).  And, 
unfortunately, the RO never realized this mistake.  
Consequently, the normal statutory period for timely 
commencing an appeal of the April 1992 rating decision did 
not expire in April 1993.  Rather, it has continued to toll, 
as he has never received the requisite notice due to the RO's 
error.  See 38 C.F.R. § 20.302(a) (notice of disagreement 
must be filed within one year from the date that the agency 
mails notice of the determination to him). 

As noted above, while the 10 percent rating for the veteran's 
residuals of a fracture to the third metatarsal of the right 
foot was in effect, VA was recouping a $3374.40 debt incurred 
by the veteran for receiving severance pay from the service 
department at the rate of $76.00 per month (the dollar amount 
of the compensation award).  Thus, for at least 44 payments 
(almost four years) the veteran would have had no idea that a 
reduction in his disability rating had been effectuated.  
Based on this information, the Board finds that the veteran 
had no culpability in this unfortunate circumstance, and, 
therefore, should not be penalized as a consequence of it.  

The Court has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999).  Although the Board notes 
that the Greyzck case specifically refers to regulations that 
should have been considered in rendering a reduction in 
disability rating and not procedural due process regulations, 
the Board finds that in this unique case, the April 1992 
final rating decision to reduce the veteran's disability 
rating from 10 percent to zero percent is void ab initio, as 
not in accordance with the law, for the failure to give 
notice of the reduction in benefits which meets the 
requirements of pertinent VA law and regulations.  

Accordingly, the determination to reduce the veteran's 
disability rating for residuals of a fracture to the third 
metatarsal of the right foot is void.  Therefore, restoration 
of his compensation benefits is warranted from the date they 
were discontinued.


ORDER

An effective date of July 1, 1992 is granted for a 10 percent 
evaluation for residuals of a fracture to the third 
metatarsal of the right foot, subject to the laws and 
regulations governing payment of monetary benefits.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


